Conviction is for possessing intoxicating liquor for the purpose of sale in dry territory, punishment being assessed at a fine of one hundred dollars.
The complaint and information were attacked from many angles as being insufficient to charge an offense. We deem it unnecessary to write upon the subject at length. So far as we observe the pleadings are sufficient and follow the precedents laid down in former opinions.
The statement of facts is in question and answer form and therefore may not be considered. See Art. 760, C. C. P., as amended Acts, 1931, 42nd Leg., 1st C. S., page 75, Chapter 34, Sec. 7. Many cases may be found on the subject. See Koester v. State, 126 Tex.Crim. Rep., 71 S.W.2d 272; Chinske v. State, 126 Tex.Crim. Rep., 71 S.W.2d 874; Worbes v. State, 126 Tex.Crim. Rep., 71 S.W.2d 872.
In the absence of a statement of facts which may be considered the bills of exception cannot be appraised.
The judgment is affirmed.
Affirmed.